Citation Nr: 1612300	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty in the U.S. Air Force from May 1980 to October 1980, November 1988 to March 1989, January 1993 to April 1993, and September 1994 to October 1994.  He had additional periods of active duty for training and inactive duty for training with the Air National Guard.  He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the North Little Rock, Arkansas, Regional Office (RO) which denied service connection for back injury residuals, bilateral hearing loss, tinnitus, and headaches.

In January 2011, the Veteran was afforded a videoconference hearing with a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In January 2012, the Board remanded the issues of entitlement to service connection for a lumbar spine disability, bilateral hearing loss, bilateral tinnitus, and headaches to the RO for additional action.

In February 2013, the Veteran was informed that the Veterans Law Judge who had conducted his January 2011 Board hearing had retired and he, therefore, had a right to an additional hearing before a different Veterans Law Judge.  In April 2013, the Veteran indicated that he did want an additional Board hearing.  In May 2013, the Board remanded the Veteran's case to the RO to schedule the Veteran's requested hearing.

In February 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

The issue of service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disorder originated during active service.

2.  Bilateral hearing loss originated during active service.

3.  Tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

The Veteran contends that service connection for a low back disorder is warranted because he injured his back while moving cables in service in Southwest Asia.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records provide that the Veteran was treated for a cervical spine injury in March 1993.  The Veteran testified that he injured his entire back at this time, not just his cervical spine, and that he took the pain medication to treat the pain in both his upper and lower back.

A May 2008 VA treatment record states that the Veteran has degenerative joint disease (DJD) of the low back.

A January 2009 VA treatment record conveys that the Veteran had complaints of arthralgia and severe lumbar radicular pain.  A diagnosis of severe lumbago with questionable radicular pain was advanced.

In November 2012, the Veteran was afforded a VA examination for his lumbar spine disorder.  The Veteran had complaints of low back pain, stiffness, left leg weakness, and tingling in his left buttock.  The examiner diagnosed the Veteran with a sprain and degenerative disc disease (DDD).  The examiner opined that the Veteran's low back condition was as likely as not a result of his military service because he had pain and was seen for low back injury that occurred during his service in Southwest Asia.

Because a preponderance of the evidence provides that the Veteran's current low back disorder was caused by service, service connection is warranted and the claim is granted. 

II.  Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted because he had significant noise exposure during his nearly 27 year career with the Air National Guard where he worked as a diesel mechanic and electrician.

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

An October 2000 service personnel record provides that the Veteran was "routinely exposed to hazardous noise."  Routine audiograms from February and March 2001 state that the Veteran was "routinely noise exposed," had a significant threshold shift in his hearing when compared to his December 1979 reference audiogram, and had OSHA-reportable hearing loss in his right ear. 

A June 2001 private treatment record provides that the Veteran had a history of significant noise exposure and was diagnosed with mild sensorineural hearing loss.  The examiner noted that the Veteran had failed a recent audiogram at the Air Force Base.

A December 2001 service treatment record provides that the Veteran had a permanent threshold shift in his hearing and that he needed to have his baseline reestablished.

In April 2010, the Veteran was afforded a VA audiological examination.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner could not render a definitive opinion as to whether the Veteran's hearing loss was related to service, as there was discrepancy in his active duty dates.  She opined that if the Veteran had active duty from December 1979 to July 2006, which he self-reported, his hearing loss was as likely as not related to service.  She also stated, however, that she had separately been informed that the Veteran only had active duty for three distinct periods:  December 1979 to December 1980, November 1988 to March 1989, and January 1993 to April 1993.  She opined that if those were his only dates of service, his bilateral hearing loss was not at least as likely as not related to service.

A June 2010 private treatment record provides that the Veteran had complaints of difficulty understanding conversational speech in the presence of background noise.  Audiological test results stated that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
50
LEFT
15
20
15
45
50

He was diagnosed with bilateral moderate high frequency, noise-induced sensorineural hearing loss.  It was noted that his history of noise exposure is from diesel engines in service.

The report of a November 2012 VA examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
40
40
LEFT
15
15
15
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss.

The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not related to service because the evidence of record does not document hearing loss until February 2001, after his last period of active duty in September 1994 to October 1994.

The Veteran has documented bilateral hearing loss that meets the requirements for a disability for VA purposes.  See 38 C.F.R. 3.385.  Additionally, he has documented in-service noise exposure over a lengthy career combining full-time civilian and military employment with the National Guard. 

A private examiner attributed the Veteran's hearing loss to service.  Both VA examiners indicated that if the Veteran just had distinct periods of service, his hearing loss was not at least as likely as not related to service.  The first examiner, however, only indicated that that was the case if he had three periods of service; she did not address his fourth period of documented active duty.  Additionally, in February 2009, VA made a formal finding of partial unavailability of the Veteran's service treatment records.  Therefore, both VA examiners were basing their opinions only on the available service treatment records, which do not provide a complete picture of the Veteran's in-service health.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that a heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative records). 

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is in equipoise with regard to the cause of the Veteran's current bilateral hearing loss disability, service connection is warranted and the claim must be granted.

III.  Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service.

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated (increased in severity beyond its natural progression) a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records from September 1998 and February 2001 convey that the Veteran did not report tinnitus at those times.

The report of the Veteran's April 2010 VA examination states that the Veteran reported constant bilateral tinnitus.  He stated that the tinnitus is bothersome for sleeping and that he has noticed it for at least 12 years.  The examiner opined that the Veteran's tinnitus was not caused by in-service acoustic trauma because, according to the dates of service she had before her, his last period of active duty was more than 12 years ago and because he had denied tinnitus in 2001.

The June 2010 private treatment record states that the Veteran has bilateral tinnitus.  The Veteran reported that he notices it all the time, but more so at night and in the early mornings.  The examiner stated that the Veteran's bilateral sensorineural hearing loss is the cause of his tinnitus.

The report of the Veteran's November 2012 VA examination provides that he reported constant, bilateral ringing in his ears that began 10-15 years ago.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom of his diagnosed bilateral hearing loss.

As stated above, the examiner who performed the Veteran's April 2010 examination, did not have a complete list of his active duty dates before her when she rendered her opinion.  Additionally, the examiner did not address whether the Veteran's tinnitus was caused or aggravated by his hearing loss which she opined could be related to service (depending on the exact dates of his service).  Therefore, this opinion is of limited probative value.

The June 2010 private examination and the November 2012 VA examination both attribute the Veteran's tinnitus to his now-service-connected bilateral hearing loss.  Therefore, the evidence supports that his tinnitus is related to service and service connection is warranted.  The claim is granted.
ORDER

Service connection for a low back disorder, to include DJD, DDD, a sprain, lumbago, and lower extremity radiculopathy, is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that service connection for a headache disorder is warranted because the pain from his service-connected cervical spine disorder causes him to get headaches.  He also contends that his headaches began after he returned from service in Southwest Asia.

At his November 2012 VA examination, the Veteran was diagnosed with migraine headaches.  He noted that the Veteran's headaches have vascular characteristics.  In January 2013, the examiner provided a follow-up opinion that stated that the Veteran's headaches only began a few years prior and, therefore, were not caused or aggravated by service.  He also stated that the Veteran's service-connected cervical spine disorder did not cause or aggravate the headaches as "[v]ascular headaches are not caused by cervical disease." 

The examiner did not address the Veteran's contention that he only gets the headaches when he has flare-ups of his cervical spine disorder.  The examiner also did not address the Veteran's contention that his headaches began following his service in Southwest Asia.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies, the Board finds that further VA evaluation of the Veteran's headache disorder is required to adequately address the issues raised by the instant appeal.

At his February 2014 hearing, the Veteran testified that he did not receive any treatment for his headache disorder.  If he has received any treatment since that time for his headache disorder, VA should attempt to obtain the treatment records.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this matter is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his headache disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a headache disorder.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his headache disorder.  All indicated tests and studies should be accomplished and the findings reported in detail.



The examiner should address the following questions.

a.  Does the Veteran have a diagnosed headache disorder?

b.  If the Veteran's headache disorder is undiagnosed, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that it was caused by his service in Southwest Asia.

c.  If the Veteran has a headache disorder diagnosis, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that his headache disorder was caused by his activities during a period of active duty, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

d.  If the Veteran has a headache disorder diagnosis, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that his headache disorder was (1) caused by or (2) aggravated (increased in severity beyond its natural progression) by his service-connected disabilities.

Service connection is now in effect for a chronic left knee lateral collateral ligament strain; degenerative arthritis of the cervical spine with radiculopathy of the bilateral upper extremities; a low back disorder, to include DJD, DDD, a sprain, lumbago, and lower extremity radiculopathy; bilateral hearing loss; and tinnitus.
 
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


